      Case 4:20-cv-00769 Document 1 Filed on 03/03/20 in TXSD Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 QUACHEA THOMAS, ON BEHALF OF               HERSELF Case No: 4:20-cv-769
 AND OTHERS SIMILARLY SITUATED,
                                                        FLSA Collective Action
 v.

 HOUSTON CIRCLE OF HOPE SERVICES, INC.


                                   ORIGINAL COMPLAINT

                                             SUMMARY

       1.      Houston Circle of Hope Services, Inc. (“HCHS”) has overtime problems. The most

obvious is that HCHS pays hours it counts as worked at the same hourly rate, even when they

exceed 40 in a workweek, as shown here on one of Thomas’s paystubs.




It gets worse. HCHS refuses to pay anything for other compensable hours worked, including travel

time and time doing paperwork. Because HCHS violates the overtime provisions of the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (FLSA), Thomas brings this collective action to recover

unpaid overtime wages and other damages HCHS owes to her and to other workers like her.
       Case 4:20-cv-00769 Document 1 Filed on 03/03/20 in TXSD Page 2 of 6



                                        JURISDICTION & VENUE

        2.        This Court has federal question subject matter jurisdiction. See 28 U.S.C. § 1331 & 29

U.S.C. § 216(b).

        3.        Venue is proper because HCHS resides in this District and Division. Further, a

substantial part of the events alleged herein occurred in this District and Division. See 28 U.S.C. §§

1391 (b) & (c).

                                                 PARTIES

        4.        HCHS is a for-profit corporation based in Houston, Texas that provides mental

health rehabilitative services.

        5.        HCHS employed Quachea Thomas as a “Rehab Clinician.”

        6.        Thomas brings this action on behalf of herself and all other similarly situated hourly

employees of HCHS that were paid “straight time for overtime.” These workers are collectively

referred to as the “Class Members.” Thomas’s consent form is attached as Ex. 1.

                                                  FACTS

        7.        In each of the past three years, HCHS, or the enterprise of which it is a part, had

revenues in excess of the statutory minimum required for “enterprise coverage,” under the FLSA,

which is $500,000. HCHS’s gross annual revenues exceeded $800,000.

        8.        Over the past three years, HCHS employed dozens of individuals – including

Thomas – that were paid straight time for overtime.

        9.        Over the past three years, HCHS, or the enterprise of which it is a part, employed at

least two individuals that routinely handled goods or materials – such as phones, computers, office

equipment, and vehicles – that moved in, or were produced for, interstate commerce.

        10.       HCHS is, or is part of, a covered enterprise engaged in commerce under the FLSA

and is subject to its requirements.
                                                     2
       Case 4:20-cv-00769 Document 1 Filed on 03/03/20 in TXSD Page 3 of 6



        11.     Thomas typically worked 50 to 60 hours per week.

        12.     HCHS has two time-keeping systems – “Billable” and “Non-Billable” time.

“Billable” time is time spent with clients. “Non-Billable” time is other work time, like travel time and

paperwork.

        13.     HCHS only pays for Billable time.

        14.     HCHS pays Billable time that Thomas and the Class Members worked at the same

hourly rate for both regular and overtime hours. This practice is commonly referred to as “straight

time for overtime.”

        15.     For example, HCHS paid Thomas’s Billable hours at $25 per hour, even when these

hours exceeded forty in a workweek.

        16.     For example, for the pay period September 8 through September 21, 2019, HCHS

paid Thomas 109.5 hours at $25 per hour, as shown on Thomas’s paystub, a portion of which is

pasted into Paragraph 1. At most, there were 80 regular hours in this pay period, so HCHS failed to

pay overtime on at least 29.5 hours of Billable overtime hours.

        17.     Thomas routinely worked and additional 10-20 Non-Billable hours per week, which

included time worked driving between work locations and doing paperwork.

        18.     Examples of compensable travel time that Thomas worked, but HCHS did not pay,

include driving from the office to visit clients in their homes and between clients’ homes during her

workday.

        19.     HCHS knows about travel time and paperwork because it keeps records of Non-

Billable time. HCHS even used to pay the employees for Non-Billable time but stopped because the

insurance companies stopped paying HCHS for it. But HCHS knows that the insurance companies’

failure to pay HCHS is not an excuse to stop paying the employees.



                                                    3
       Case 4:20-cv-00769 Document 1 Filed on 03/03/20 in TXSD Page 4 of 6



           20.   Arguments between management and the workers about HCHS’s failure to pay

Non-Billable time have been ongoing.

           21.   After reviewing labor laws on the internet, Thomas complained to her manager

about not being paid for travel time. She even tried to get paid for it by putting it on her Billable

time sheet.

           22.   But HCHS refused to pay the travel time Thomas claimed. And then it got worse.

HCHS also demoted Thomas because she claimed travel time on her time sheet.

           23.   HCHS knew Thomas and the Class Members routinely worked more than 40 hours

in a week. HCHS’s records reflect this fact.

           24.   It is well established that hourly workers, like Thomas, are generally nonexempt and

HCHS knew this.

           25.   HCHS knew it paid Thomas and the Class Members by the hour and that it paid

straight time for overtime hours.

           26.   HCHS knew it had to pay Thomas and the Class Members for travel time and

paperwork.

           27.   HCHS received complaints about its failure to pay overtime and its failure to pay for

travel time and doing paperwork, but HCHS failed to correct its payroll policy.

           28.   HCHS’s failure to pay for all hours worked and pay overtime to its hourly workers

was willful, meaning HCHS knew it was not right, or, at a minimum, HCHS recklessly disregarded

the law.

                                     COLLECTIVE ALLEGATIONS

           29.   HCHS’s policy of paying non-exempt workers by the hour, with no overtime pay,

and failing to pay for all hours worked, violates the FLSA.



                                                    4
       Case 4:20-cv-00769 Document 1 Filed on 03/03/20 in TXSD Page 5 of 6



        30.     HCHS’s policy of paying straight time for overtime and failing to pay all hours

worked affects Thomas and the Class Members in a similar manner because, as explained above,

hourly workers are non-exempt from overtime. Accordingly, they are each owed overtime pay for

the same reason even though their job duties may differ in nonmaterial respects. Accordingly,

Thomas and the Class Members are similarly situated for the purposes of their overtime claims.

        31.     The Class Members include:

                All current and former hourly workers employed by HCHS who were not paid
                at least time and one-half for all hours worked in excess of forty in a workweek
                during the last three years.

                          CAUSE OF ACTION – VIOLATION OF THE FLSA

        32.     By failing to pay Thomas and the Class Members overtime at one-and-one-half times

their regular rates for all hours worked, HCHS violated the FLSA’s overtime provisions.

        33.     HCHS owes Thomas and the Class Members the difference between the rate actually

paid and the proper overtime rate for all overtime hours worked. Because HCHS knew, or showed

reckless disregard for whether, its pay practices violated the FLSA, it owes these wages for at least

the past three years.

        34.     HCHS also owes Thomas and the Class Members an amount equal to the unpaid

overtime wages as liquidated damages.

        35.     Thomas and the Class Members are entitled to recover all reasonable attorneys’ fees,

costs, and expenses incurred in this action.

                                               PRAYER

        Wherefore, Thomas prays for relief as follows:

        1.      An order allowing this action to proceed as a representative collective action under

the FLSA;



                                                   5
       Case 4:20-cv-00769 Document 1 Filed on 03/03/20 in TXSD Page 6 of 6



        2.      Judgment awarding Thomas and the Class Members all unpaid overtime

compensation, liquidated damages, attorneys’ fees, costs, and expenses under the FLSA;

        3.      A service award for Thomas as permitted by law;

        4.      Pre- and post-judgment interest at the highest rate allowable by law; and

        5.      All such other and further relief to which Thomas and the Class Members may show

themselves to be justly entitled.


                                                       Respectfully submitted,

                                                       BRUCKNER BURCH PLLC

                                                              /s/ David Moulton
                                                       By: _____________________________
                                                              David I. Moulton
                                                              Texas Bar No. 24051093
                                                              S.D. of Texas No. 608063
                                                       8 Greenway Plaza, Suite 1500
                                                       Houston, Texas 77046
                                                       Telephone:     (713) 877-8788
                                                       Telecopier:    (713) 877-8065
                                                       dmoulton@brucknerburch.com
                                                       Attorney-in-charge




                                                  6
